Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s response
Applicant’s amendments filed on 08/08/2022 have been considered.
(a) The Drawings have been overcome the objection.
(b) Regarding to the objections/rejections, please see ¶0003 and ¶0004 below.
Claim Objections
Claims 1-20 are objected to because of the following informalities: The “wafer” appearing in the phrase, “through-wafer via”, as recited in claims 1, 4, 7-8, 10, 14-15, and 19-20 has not been properly introduced in the claims. Although the “through-wafer via” has proper antecedent basis in the amended claim, the objection is maintained because no “wafer” has been properly introduced in the method. Appropriate correction is required.
Note: The Applicant may wish to argue that “a wafer” is inherent in a “through-wafer via”, but the examiner respectfully notes that the recited through-wafer via is formed instead in a “layer of fused silica”, which has not been recited to identical to a wafer.  
Claim Rejections - 35 USC § 112
Claims 7-8, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “interposed completely between”, as recited in claim 7 remains unclear with regard to how the word “completely” is to be understood in this context. For example, is the word to be understood as a degree of interposition (as in “interposed completely” – or as a degree of between-ness (as in “completely between”)?
Note: while Applicant has submitted an argument in the response filed on 08/08/2022, the argument merely refers the examiner to Fig. 11, and Applicant has chosen to leave the claim in its original form.
The limitation, “conforming completely”, as recited in claim 16, remains unclear with regard to the degree of conformity required by the Applicant when the claim recites that it ‘conforms completely’. In effect, it is unclear how the word “completely” further narrows the remainder of the claims. 
Note: While Applicant has submitted a clarification of this matter in the response filed on 08/08/2022, Applicant has chosen to leave the claim in its original form, and has included none of the clarifying in the claim.
Conclusion
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive. Please see examiner’s notes in ¶0003-¶0004 as indicated above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This Application was re-searched, in https://iq.ip.com/discover, in view of the limitation of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816